Title: To Thomas Jefferson from Martin Van Buren, 2 September 1824
From: Van Buren, Martin
To: Jefferson, Thomas


Dear Sir/
Albany
Septr 2d 1824
When I had the pleasure of visiting Monticello, you enquired of me respecting Mr Clintons agency in our internal improvements. From present appearances our state is likely to be once more (& I trust for the last time)  severely agitated on his account & I am desirous that you should have a just view of the matter to which your enquiry related. The Supplement to the accompanying pamplet contains a true state of the case (touching Mr Clinton) as far as I know or believe. It has been his misfortune that his flatterers have offensively overrated his merits & ours that overzealous partisans have denied him the credit he is justly entitled to. Is 15 or 16 the age required for admission into your university. I have seen two different accounts of it. Will you have the goodness to cause me to be informed of what I ought to know if I decide to send my son to you. The Presidential contest still goes heavy. We have had a severe trial in this State but have been able to sustain ourselves & candidates, agt all opposition I will continue to do so. The opposition  to Mr Gallatin (not with us) is greater than I could have anticipated. It originates with the new converts who naturally dislike the  feelings his nomination is calculated to produce & extends itself to others by the apprehension of consequences. We must however succeed in the end; possibly at some sacrifice. Have the goodness to present my respects to the ladies of your family & believe me to beever & devotedly your friendM. V. Buren